Citation Nr: 0309813	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  99-13 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of an eye injury.  

2.  Entitlement to service connection for a claimed low back 
disorder.  

3.  Entitlement to service connection for a claimed pulmonary 
disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 RO decision, which denied service 
connection for residuals of an eye injury and determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for a low back disability.  (The 
RO later adjudicated the low back claim on the merits, in a 
March 2002 Supplemental Statement of the Case.)  

This appeal also comes to the Board on appeal from a November 
2001 RO decision, which denied service connection for a 
pulmonary disability.  



REMAND

In an October 2002 letter, the Board informed the veteran 
that it was undertaking additional development on the issues 
of service connection for the residuals of an eye injury, a 
low back disability and a pulmonary disability.  Such 
development was undertaken pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2) (2002)).  

As part of its development of the case, the Board obtained 
the veteran's VA outpatient treatment records, Social 
Security Administration records, and VA compensation 
examination reports.  

Also in its October 2002 letter, the Board requested the 
veteran to furnish additional information and evidence 
regarding treatment for his disabilities of the eye, low 
back, and lungs, to include treatment from Dr. Elder and the 
Laurel Eye Clinic.  He was given 30 days in which to provide 
the requested information.  The Board also informed the 
veteran that it had requested the Altoona VA Medical Center 
to schedule him for an examination.  

Subsequently, in a decision of the U.S. Court of Appeals for 
the Federal Circuit, D.A.V. et. al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, 02-7305, 02-7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003), the Court invalidated 38 C.F.R. 
§19.9(a)(2) and (a)(2)(ii), which are provisions promulgated 
by the VA authorizing the Board to, among other things, 
correct a procedural defect or undertake additional 
development in a case, without having to remand the case to 
the RO for completion of such action.  

The intended effect of these provisions was to shorten the 
appeal processing time and to reduce the backlog of claims 
awaiting decision at the Board.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002).  

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2) on the basis that it, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  

The Court found that the provision was contrary to the 
requirement of 38 U.S.C. § 7104(a) that "all questions in a 
matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  

Thus, as applied to the instant case, the RO shall initially 
consider the evidence obtained by the Board when it undertook 
additional development of the case.  

In that regard, the Board calls the RO's attention to the 
fact that not all of the additional development undertaken by 
the Board was accomplished.  

In February 2003, the veteran responded to the Board's 
October 2002 letter by providing statements regarding 
treatment for his claimed disabilities and authorizations for 
the VA to obtain additional medical treatment records.  

While VA and Social Security Administration records were 
obtained, it does not appear that all private treatment 
records have been requested or obtained, particularly those 
from the Laurel Eye Clinic.  

Moreover, a review of the claims file indicates that the 
veteran appeared for examinations of his eye, low back, and 
lungs.  However, the examiners did not adequately address the 
question of the likely etiology of the veteran's eye, low 
back, and pulmonary disabilities.  

The veteran's claims file was not available for the examiner 
who evaluated the veteran's low back and pulmonary 
disabilities, which precluded review of the service and post-
service records for an informed opinion.  While the eye 
examiner indicated that it was "at least possible" that the 
veteran's current right eye disability was related to a 
service incident, the examiner also indicated that full 
treatment records from the Laurel Eye Clinic, particularly 
surgical records, were necessary in clarifying the eye 
etiology.  

Therefore, after all treatment records have been obtained, 
the veteran should be afforded examinations to address the 
question of the etiology of his disabilities.  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  However, in 
light of the above-described Federal Circuit decision, a 
remand to the RO is required.  

Furthermore, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of the 
veteran's appeal.  The VCAA essentially enhances the VA's 
obligation to notify him about his claims (i.e., what 
information or evidence is required to grant his claim) and 
to assist him to obtain evidence for his claims.  

A review of the record indicates that, in an October 2001 
letter, the RO addressed the provisions of the VCAA, but only 
as it applied to the pulmonary disability claim on appeal.  

The veteran responded later in October 2001, indicating that 
he had no additional medical evidence to submit and that he 
waived the 60-day period in which to submit additional 
evidence.    

On remand, the RO must ensure compliance with the notice and 
duty to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating each of his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond, in 
accordance with statutory law.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the health care 
providers, including the Laurel Eye 
Clinic, which the veteran has identified 
in statements and VA forms received in 
February 2003, and obtain copies of the 
related medical treatment records, which 
are not already on file.  

2.  The veteran should be afforded VA 
examinations in ophthalmology, orthopedics 
and neurology, and pulmonary disorders, to 
determine the current nature and likely 
etiology of eye, low back, and lung 
disabilities, respectively.  The claims 
folder should be made available to and 
reviewed by the examiners in conjunction 
with the examinations.  

The ophthalmologic examiner should furnish 
an opinion as to whether it is at least as 
likely as not that the veteran's current 
chronic eye disability is related to his 
in-service eye complaints of aching and 
burning in December 1964 (at that time he 
reported that he worked around batteries).  

The orthopedic/neurologic examiner should 
furnish an opinion as to whether it is at 
least as likely as not that the veteran's 
current chronic low back disability is 
related to in-service back complaints made 
in January and February 1963 and in June 
1964.  

The pulmonary examiner should furnish an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
chronic pulmonary disability is related to 
service (in that regard, it is noted that 
he reported on his March 1962 Report of 
Medical History, prior to enlistment, that 
he had shortness of breath).  

3.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes the issuance of 
letters to the veteran, as deemed 
appropriate, in regard to notifying him of 
what information or evidence was needed 
from him and what the VA has done and will 
do to assist him in substantiating his 
claim.  The veteran must be afforded the 
requisite time, mandated by 38 U.S.C. 
§ 5103(b), in which to respond to any 
notices.  

4.  Thereafter, the RO should readjudicate 
the veteran's claims of service connection 
for residuals of an eye injury, a low back 
disability, and a pulmonary disability.  
If the decision remains adverse to the 
veteran, the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




